DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites in lines 3, 5, and 8 the limitation “the interface”.  Line 3 also recites “at least one interface”.  Each recitation of “the interface” is recommended to be amended to “the at least one interface” in order to use consistent language. 
Claim 1 recites in lines 10 and 13 the limitation “the medical device”.  Line 1 of the claim recites “a medical engineering device”.  Each recitation of “the medical device” is recommended to be amended to “the medical engineering device” in order to use consistent language and to distinguish from “the other medical device”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the operating parameters" in lines 5 and 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the interface in the other medical device” in line 8.  Lines 1-3 also recite “the at least one interface” is being included in the medical engineering device.  Therefore, it is unclear whether the interface is a component of the medical engineering device or of the other medical device.  For purposes of examination, the limitation will be interpreted to recite “the at least one interface to the other medical device”. 
Claim 1 recites the limitation "the regulation" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2015/0290387 to Mollstam. 
Regarding Claim 1, Mollstam teaches a medical engineering device (Fig. 1; all of the elements shown in Fig. 1, except for element 20, comprise the medical engineering device) for use in minimally invasive surgery (MIS), including:
at least one interface to at least one other medical device (Par. 0155, “control unit 19 is adapted to derive a control signal based on a signal from the blood pressure measuring device 20”; blood pressure measuring device 20 is the other medical device, the connection between the control unit 19 and the other medical device is the at least one interface), wherein the interface transmits measurement data and/or patient data (the signal comprises blood pressure measurement data which may can be considered measurement data or patient data since it comprises a measurement data and is a measurement of the patient), 
at least one storage unit that stores the operating parameters obtained via the interface based on measurement data and/or patient data (Par. 0155, adjustment factors/correlation factors/compensation values are stored in the medical engineering device, therefore the medical engineering device comprises a storage unit; Par. 0155, first and second fluid pumps of the medical engineering device are operated based on the control signal, therefore the control signal comprises the operating parameters of the medical engineering device; the control signal is stored in the storage unit in the control unit when the signal is derived and transmitted to the fluid pump) and that further permanently contains at least one data set of operating parameters as a fall-back level (Par. 0144; the default target pressure DP-dt is a default set of operating parameters which becomes permanently stored when the procedure type is selected; when information for dynamically adjusting the target is unavailable or determined inaccurate, the medical engineering device uses the default Dp-dt as its ball back target), 

Regarding Claim 2, Mollstam teaches all of the limitations of claim 1 and further teaches wherein the medical engineering device is a fluid pump (Fig. 1, the medical engineering device pumps fluid via fluid pumping elements 21 and 18). 
Regarding Claim 3, Mollstam teaches all of the limitations of claim 2 and further teaches wherein the fluid pump is an insufflator or a liquid pump (Par. 0032, the fluid pump may be an irrigation pump which is a liquid pump or may be an insufflator).
Regarding Claim 4, Mollstam teaches all of the limitations of claim 1 and further teaches wherein the at least one interface transmits measurement data of a blood pressure measurement 
Regarding Claim 5, Mollstam teaches all of the limitations of claim 1 and further teaches wherein as operating parameters, fluid pressure, fluid flow, and/or fluid temperature are controlled (Par. 0140, the fluid pumps 18/21, which operate based on the operating parameters from the control signal, automatically manage the fluid pressure and the fluid flow of the medical engineering device; Par. 0141, fluid temperature is also controlled). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783